Citation Nr: 1016395	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-31 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1990 to July 1995.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2007 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO), that granted service 
connection for PTSD rated 50 percent, effective January 11, 
2006.  In July 2009 the case was remanded for additional 
development.       

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  While the notice provisions of the VCAA appear to be 
satisfied the Board is of the opinion that further 
development of the record is necessary to comply with VA's 
duty to assist the Veteran in the development of facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2009).   

The record reflects that the Veteran has received psychiatric 
treatment from two private providers:  R.B., M.D. and J.M., 
Ph.D.  His complete treatment records from these two 
providers have not been sought.  As such records are 
outstanding, and are likely to contain pertinent (and perhaps 
critical) evidence in the matter at hand, they must be 
secured.  

In that regard the Veteran is advised that governing 
regulation provides that when evidence (to include releases 
for private records) requested in connection with a claim for 
VA benefits is not furnished within a year after the date of 
request the claim is to be considered abandoned.  38 C.F.R. 
§ 3.158(a).

Furthermore, in addition to PTSD, the Veteran has diagnoses 
of coexisting non-service-connected disorders to include:  
Alcohol dependence, cannabis dependence, benzodiazepine 
abuse, alcohol-induced mood disorder, and depressive disorder 
not otherwise specified (NOS).  Significantly, the present 
record leaves unclear whether any of his psychiatric symptoms 
are attributable solely to a nonservice-connected psychiatric 
diagnosis (and therefore not for consideration in rating the 
service-connected PTSD).  Notably, compensation is not 
payable for disability due to alcohol or drug abuse.   

Also, in a claim for an increased rating, "staged" ratings 
may be warranted if the claim involves the initial rating 
assigned with a grant of service connection.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following:

1.  The RO should also ask the Veteran to 
identify all providers of treatment and/or 
evaluation he has received for psychiatric 
disability since January 2006, and to 
provide the releases needed to secure 
records of any private evaluation and/or 
treatment identified, specifically 
including complete clinical records from 
R.B., M.D. and J.M., PhD.  The RO should 
secure copies of complete clinical records 
of all evaluations and treatment from all 
identified providers.

2.  The RO should then arrange the Veteran 
to be examined by a psychiatrist to 
determine the current severity of his 
PTSD, and to determine whether any 
psychiatric symptoms (and associated 
functional impairment) are attributable 
solely to co-existing (and nonservice-
connected) psychiatric diagnoses.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should identify 
and describe the nature, frequency, and 
severity of all current psychiatric 
symptoms.  The examiner should be provided 
a copy of the General Rating Formula for 
Mental Disorders, and should acknowledge 
the presence or absence of each symptom 
criterion for ratings in excess of 50 
percent listed therein.  The examiner 
should distinguish, if possible, the 
symptoms (and associated functional 
impairment) due to PTSD from any symptoms 
(and impairment) due solely to coexisting 
non-service-connected psychiatric 
diagnoses.  If such distinction cannot be 
made, it should be so noted (with 
explanation).  The examiner should opine 
specifically regarding the impact of the 
Veteran's PTSD on his occupational and 
social functioning.  The examiner should 
explain the rationale for all opinions. 

3.  The RO should then review the claim.  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
